Per Curiam:

This is an original proceeding in habeas corpus. The same question of law is presented as in the case of Ex Parte Shelor (No. 1924, this day decided). For the reasons stated in that case, the application for the discharge of the petitioner, J. W. Connella, is denied, and the prisoner is ordered forthwith into the custody of the sheriff of said Washoe County to be by him confined in the county jail until the judgment and sentence of the said district court is fully complied with, and that upon his being so placed in custody his bondsmen in this proceeding be relieved of any further liability.
It is so ordered.